DETAILED ACTION
RE: Zhou et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-5 and 7) and species of (i) artificial synthesis in the reply filed on 3/27/2022 is acknowledged.
3.	Claims 1-20 are pending. Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/27/2022.
4.	Claim 6 identified by applicant as a withdrawn claim is not examined in this action. Applicant failed to elect a single species (a specific tumor) for claim 6 (i.e. group (ii) in the restriction requirement mailed on 1/27/2022).  
5.	Claims 1-5 and 7 are under examination.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 8/17/2018 and 8/20/2017. It is noted, however, that applicant has not filed certified copies of the 201810937904.5 and 201710715813.2 applications as required by 37 CFR 1.55.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 2/19/2020 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
8.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

9.	Specific deficiency – The "Sequence Listing" filed on 5/19/2020 has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a)(4) or 1.825(b)(5).
Required response – Applicant must provide:
A proper statement of no new matter.

10.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) (see paragraphs [0037], [0038], [0044], [0045], [0050], [00110], [00145], [00146], [00165], [00207] and [00209], for example).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
11.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) (see Figs. 5A and 11B, for example). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
12.	The drawings filed on 5/19/2020 are objected to because each drawing sheet submitted after the filing date of an application is not labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
13.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0097], for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
14.	Claims 1 and 5 are objected to because of the following informalities: 
	Claim 1 is objected to for the recitation of “a protein which has been subjected to substitution…”. The protein is not subjected to substitution…. but is obtained by substitution and/or deletion and/or addition of one or several amino acid residues in the amino acid residue sequence of SEQ ID NO. 2. Furthermore, the limitation “the amino acid residue sequence” (in parts 2) and 3)) should be changed to “the amino acid sequence”.
Claim 5 is objected to for the recitation of a term “antibodies” in lines 2 and 3. The term should be changed to “antibody” (singular form). Moreover, the exact meaning of “products of Fab expression libraries” is unclear.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends from claim 1. Claim 1 recites SEQ ID NO:2. Claim 2 recites “wherein the amino acid sequence of SEQ ID NO:2 consists of 228 amino acid residues”. The limitation “consisting of 228 amino acid residues” is inherent for SEQ ID NO:2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify members with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
Independent claim 1 recites “a protein which has been subjected to substitution and/or deletion and/or addition of one or several amino acid residues in the amino acid residue sequence of SEQ ID NO. 2, and associated with tumor”, and “a polypeptide or protein having 90% or more homology with the amino acid residue sequence of SEQ ID NO. 2, and associated with tumor” (see parts 2) and 3) of claim 1).
The claims encompass a genus of variants and homologs of SEQ ID NO:2 that are associated with tumor. The instant specification discloses one member for the genus, i.e. SEQ ID NO: 2. Therefore, the written description is not commensurate in scope with the claimed invention The specification does not adequately describe all the species (variants and homologs of SEQ ID NO:2) that are associated with tumor.
It is unpredictable which variants and homologs of SEQ ID NO:2 are in fact associated with tumor. While one can envision the homologs and variants of SEQ ID NO:2, one cannot envision without further testing the ones that are associated with tumor. The disclosed SEQ ID NO:2 is not a representative number of species for the genus as the genus encompass variants and homologs. The specification also fails to disclose a correlation between a structure and the function (associated with a tumor).
Hoffman-Andrews (J of Law and the Biosciences, 2017, 648-657) teaches “As genetic testing technology has advanced, allowing scientists to obtain much of the
raw data from our DNA, their ability to interpret these data has struggled to keep up.
The result is the ubiquity of variants of uncertain significance (VUSs): findings from
genetic testing for which the clinical significance is currently unresolved” (abstract). Hoffman-Andrews teaches that it is not always possible to predict with confidence whether a difference, or variant, found is actually deleterious or just attributable to genetic diversity; even rare variants in genes known to be associated with disease are now understood to often be benign, contrary to the early expectations of researchers (page 649, para 5). Hoffman-Andrews teaches that variant classification, the process of determining whether a DNA variant causes disease, is in clinical practice generally the province of genetic testing laboratories and relies on multiple lines of evidence. These include whether a variant has been previously seen in individuals with a condition and has not been seen in those without it; what its effect is predicted to be on the protein produced by the gene; and others. While some variants can be confidently predicted using these criteria to either be pathogenic (disease-causing) or benign, in many cases, pieces of evidence are missing or conflict with each other. In these situations, the variant is often classified and reported as a VUS (page 649, page 6). van Belzen et al. (Precision Oncology, 2021, 5(15), 1-11) teaches that research into the role of structural variants (SVs) in cancer has been limited due to difficulties in detection. Biological and computational challenges confound SV detection in cancer samples, including intratumor heterogeneity, polyploidy, and distinguishing tumor-specific SVs from germline and somatic variants present in healthy cells. Classification of tumor-specific SVs is challenging due to inconsistencies in detected breakpoints, derived variant types and biological complexity of some rearrangements (abstract, page 5, column 1, last para).
In view of the unpredictability of the functions of the variants and homologs, there is no basis by which the artisan would expect that SEQ ID NO:2 is a representative number of species for the genus of variants and homologs that are associated with a tumor. Neither does the specification provide a structure and function correlation for the variants and homologs. The disclosure therefore does not show that applicant was in possession of the genus of variants and homologs that are associated with a tumor. Applicant was only in possession of SEQ ID NO:2.
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  

Claim Rejections - 35 USC § 102
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (WO 00/70047A2, pub. date: 11/23/2000).
	Regarding claims 1, 2 and 4, Yue et al. teaches an antibody that binds specifically to FLEXHT-34 protein (SEQ ID NO: 34), or a polypeptide that is at least 90% identical to SEQ ID NO:34 (page 4, lines 6-9, claims 1 and 10), wherein the antibody is obtained by immunizing an animal with an intact polypeptide or a fragment thereof (page 9, lines 33-34), the polypeptide or fragment thereof is synthesized chemically. The amino acid sequence of SEQ ID NO:34 is 100% identical to instant SEQ ID NO:2 (see sequence alignment shown in Exhibit A), and consists of 228 amino acid residues.
	Regarding claim 3, Yue et al. teaches that the polypeptide that is at least 90% identical to SEQ ID NO:34 includes a polypeptide that is at least 98% identical to SEQ ID NO:34 (page 21, lines 14-29 and page 22, lines 32-34), which meets the limitation of no more than 10 amino acid difference.
	Regarding claim 5, Yue et al. teaches that the antibody is monoclonal, polyclonal, chimeric or Fab (page 38, lines 1-6).
	Regarding claim 6, the antibody of the prior art binds to same protein as such  would be able to perform the use as recited.
The intended use of a product does not impart novelty to a prior art disclosed product.  The MPEP (2112) states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 262 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1997).
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See also MPEP § 2112 - MPEP § 2112.02.

Conclusion
21.	No claims are allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643